Citation Nr: 1520938	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than July 22, 2009, for the grant of service connection for diabetes mellitus.

2.  Entitlement to an earlier effective date than June 25, 2013, for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and son-in-law



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In January 2013, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to an earlier effective date prior to June 25, 2013 for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No evidence prior to July 22, 2009, may be construed as a formal or informal claim of entitlement to service connection for diabetes mellitus.




CONCLUSION OF LAW

The criteria for an effective date earlier than July 22, 2009, for the grant of service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the May 2011 rating decision granted service connection for diabetes mellitus, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A.    § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, and regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that a May 2011 VCAA letter and the September 2012 statement of the case set forth the relevant law and regulations for consideration in assigning effective dates in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's military personnel records are associated with the claims file, as are private and VA medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

II. Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R.            § 3.400(b)(2).  

The Veteran's service connection claim for diabetes mellitus was received by VA on July 22, 2010.  In a May 2011 rating decision, the RO granted the Veteran service connection for diabetes mellitus, effective July 22, 2009. 

At his January 2013 DRO hearing, the Veteran stated that he had been diagnosed with diabetes in 1995 during private treatment.  The earliest private treatment records reflecting a diagnosis of diabetes is dated in July 1999.  The Veteran stated that he first sought VA treatment in 2001.  The Veteran's wife testified that if they had known to do so, his claim would have been filed earlier, particularly when he underwent amputation of his toes on his right foot as a complication of the diabetes in 2008.  In his May 2012 Notice of Disagreement (NOD), the Veteran stated that he felt that his diabetes should have been granted effective during 1995 as that was when he was first diagnosed with diabetes. 

The Board must consider whether any evidence of record prior to July 22, 2009, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for diabetes mellitus.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for diabetes, no document submitted prior to July 22, 2009, indicates an intent to pursue a claim of entitlement to service connection for diabetes.  The Board notes that the Veteran has not asserted that he ever filed a claim for diabetes prior to July 22, 2009.  Instead, and as noted in his May 2012 NOD and at his January 2013 DRO hearing, the Veteran has indicated that since he was diagnosed with diabetes in 1995, his effective date for diabetes should be in 1995.  He further stated that he would have filed his claim earlier had he known about the right to do so and that at the least, his effective date for diabetes should be January 2008 for when he was admitted to the hospital with complications due to his diabetic condition.  See November 2012 VA-Form 9.

The Board notes in passing that as for private medical records, the pertinent factor is not the date of the private records but the date that such private records are received by VA.  38 C.F.R. § 3.157(b)(2).  The Veteran's private medical records showing diabetes were not received by VA until after July 22, 2009.  The Board also emphasizes that a claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In sum, the private and VA medical records associated with the claims file provide no basis for an award of service connection for diabetes prior to July 22, 2009.

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

If, however, the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Diabetes was added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001.  See 66 Fed. Reg. 23166 (May 8, 2001).

Under 38 C.F.R. § 3.114, if the claim is reviewed on the initiative of VA or by request of the claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  The RO has applied these rules in the Veteran's case as he has already been assigned an effective date one year prior to the date of his July 22, 2010 claim.  As the Veteran's claim for diabetes was not reviewed on the initiative of VA or by a request of the Veteran within 1 year from the effective date of the law or VA issue (July 9, 2001), these provisions do not provide for an earlier effective date in this case.

The Veteran in this case served in Vietnam and has a diagnosis of diabetes mellitus, type II.  As such, the Veteran is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to July 22, 2009, for the award of service connection for diabetes.  In this regard, 38 C.F.R. § 3.816(c)(2) provides that, if a Nehmer class member's claim for disability compensation for the covered herbicide disease (here, diabetes mellitus) was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, July 9, 2001), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  As the Veteran did not first file a claim for diabetes until July 22, 2010, these provisions will not allow for an earlier effective date in this case.  In sum, an effective date earlier than July 22, 2009, for the grant of service connection for diabetes mellitus is not warranted.

The Board has reviewed the Veteran's credible and consistent January 2013 DRO hearing testimony, and acknowledges his honorable military service, including service in the Republic of Vietnam.  While the Board remains sympathetic to the Veteran and does not question the sincerity of his belief that he is entitled to an earlier effective date for his diabetes in this case, the Board cannot grant the claim and instead is constrained to follow the applicable provisions of the law.


ORDER

An effective date earlier than July 22, 2009, for the grant of service connection for diabetes mellitus is denied.


REMAND

Additionally, as indicated above, by rating decision dated in July 2014 (of which notice was sent to the Veteran by letter dated July 16, 2014), the RO granted, in part, service connection for coronary artery disease, rated as 60 percent disabling
effective June 25, 2013.  In November 2014, the Veteran expressed disagreement with the effective date of the coronary artery disease rating.  However, it does not appear that a statement of the case has been issued as to this issue.  38 U.S.C.A.       § 7105(a) (West 2014).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issue of entitlement to an earlier effective date prior to June 25, 2013 for coronary artery disease.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b). The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


